DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 5, 6, 12, 27, 36, 37, 48, and 52 are objected to because of the following informalities:
In claim 1, lines 4-5: “the vibration module” should apparently read --the at least one vibration module--.
In claim 1, line 5: “the vibration module” should apparently read --the at least one vibration module--.
In claim 1, line 8: “the vibration module” should apparently read --the at least one vibration module--.
In claim 1, line 9: “the vibration module” should apparently read --the at least one
In claim 2, line 2: “the vibration module” should apparently read --the at least one vibration module--.
In claim 5, lines 1-2: “the vibration module” should apparently read --the at least one vibration module--.
In claim 6, line 1: “the vibration module” should apparently read --the at least one vibration module--.
In claim 12, line 2: “the vibration module” should apparently read --the at least one vibration module--.
In claim 27, line 3: “the vibration module” should apparently read --the at least one vibration module--.
In claim 36, line 4: “the vibration module” should apparently read --the at least one vibration module--.
In claim 37, line 5: “the vibration module” should apparently read --the at least one vibration module--.
In claim 48, line 5: “the vibration module” should apparently read --the at least one vibration module--.
In claim 48, line 6: “the vibration module” should apparently read --the at least one vibration module--.
In claim 52, line 1: “the vibration module” should apparently read --the at least one vibration module--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 34, 36, 37, 41, 42, 48, 51, 52, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “the vibration modules” in lines 1-2.  However, claim 1 previously recites only “at least one” vibration module, so there is insufficient antecedent basis for this limitation.
Claim 34 is rejected by virtue of its dependence upon claim 33.  Claim 34 recites the same limitation, which may need to be amended in kind.
Claim 36 recites the limitations “a vibrational therapy device” in line 1 and “the device of claim 1” in line 2.  Claim 36 then recites “the device” in lines 3 and 5.  It is not clear if “the device” refers to the vibrational therapy device or to the device of claim 1 (or if these two devices are intended to be the same device).
Claim 36 also recites the limitation “after a period of the to turn the device off.”  There appears to be at least one word missing in this limitation, making it unclear.
Claim 37 recites the limitation “the at least one microprocessor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 48 recites the limitation “the autonomous or parasympathetic nervous system” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation “the vagus nerve” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 also recites the limitation “near the vagus nerve” in line 2.  The term “near” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to the vagus nerve the at least one vibration module must be placed to meet the limitation.
Claims 51, 52, and 54 are rejected by virtue of their dependence upon claim 48.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5, 6, 9, 11, 12, 26, 27, 33, 34, 36, 37, 41, and 42 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites that “the combination of the four or motors in the vibration modules generates a multidirection vibration in a user,” which is a positive recitation of the human body.  Suggested language would be --the combination of the four or motors in the vibration modules is configured to generate 
Claim 26 recites “a magnet between the housing and the user,” which is a positive recitation of the human body.  Suggested language would be --a magnet configured to be positioned between the housing and the user--.
Claim 33 recites that “the vibration modules are placed on separate areas of a user’s body,” which is a positive recitation of the human body.  Suggested language would be --the vibration modules are configured to be placed on separate areas of a user’s body--.
Claim 34 recites that “the vibration modules are placed bilaterally,” which is a positive recitation of the human body.  Suggested language would be --the vibration modules are configured to be placed bilaterally--.
Claims 2, 3, 5, 6, 9, 11, 12, 26, 27, 33, 34, 36, 37, 41, and 42 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 12, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Pub. No. 2018/0356890 A1; hereinafter known as “Zhang”).
Regarding claim 1, Zhang discloses a therapy device (Abstract; Fig. 1; [0016]), comprising: a main controller board enclosed in a housing ([0030]; [0047]-[0049]); a power source operatively connected to the main controller board ([0020]); at least one vibration module operatively connected to the main controller board, the at least one vibration module comprising four or more motors 102, the vibration module operable to generate a mechanical vibration ([0022]; [0032]); and an input controller operatively connected to the main controller board, wherein the input controller is operable to control the vibration module ([0043]; [0052]), wherein the combination of the four or more motors in the vibration module generates a multidirectional vibration in a user and wherein each of the motors is at a different frequency and is not synchronized in time with the other motors ([0005]; [0017]-[0018]; [0039]; [0047]; [0055]; the motors are movable and provide vibration in different directions, providing multidirectional vibration; 
Regarding claim 2, Zhang discloses that the main controller board automatically selects a frequency of vibration for each motor in the vibration module ([0018]; [0055]).
Regarding claim 3, Zhang discloses that the frequency of vibration of each motor is between about 0.0625 Hz and about 1500 Hz ([0018]).
Regarding claim 5, Zhang discloses that the vibration module comprises a first motor and a second motor of the four or more motors that vibrate perpendicular to one another (Fig. 1; [0017]; e.g., the adjacent motors are perpendicular to one another).
Regarding claim 6, Zhang discloses that the vibration module comprises a third motor of the four or more motors that vibrates in an oblique direction to the first or second motors ([0017]; the motors are movable relative to each other, so if a third motor is moved along the band in either direction, it will be oblique to the first and second motors).
Regarding claim 12, Zhang discloses at least one sensor operatively connected to the vibration module ([0017]).
Regarding claim 26, Zhang discloses a magnet between the housing and the user ([0022]; [0026]; LRAs include a magnet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Brannon (U.S. No. 6,193,678 B1).  Zhang discloses the invention as claimed, see rejection supra, but fails to disclose that the input controller is an input device harness comprising at least two inputs.  Brannon discloses a similar therapeutic device (Abstract) with multiple vibration units, along with an input controller comprising an input device harness comprising at least two inputs in order to connect the controller to the vibration units (col. 4, lines 48-51).  It would have .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Rawls-Meehan (U.S. Pub. No. 2017/0112716 A1).  Zhang discloses the invention as claimed, see rejection supra, but fails to disclose a power switch harness operatively connected to the power source.  Rawls-Meehan discloses a similar therapeutic device (Abstract) with multiple vibration units, along with a power switch harness operatively connected to a power source in order to provide power and data connections for a controller and power source ([0304]; [0350]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang with a power switch harness, as taught by Rawls-Meehan, in order to provide power and data connections for the controller and power source.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Idris (U.S. Pub. No. 2017/0290736 A1).  Zhang discloses the invention as claimed, see rejection supra, and further discloses a band to secure the device to the user or to secure at least one electrical capacitor to the vibration module ([0017]).    Zhang fails to disclose that the band is a conductive fabric.  Idris discloses a similar vibratory therapeutic device (Abstract) comprising a conductive fabric in order to provide power to the vibrating devices ([0008]; [0037]).  It would have .

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Lach et al. (U.S. Pub. No. 2018/0228689 A1; hereinafter known as “Lach”).  Zhang discloses the invention as claimed, see rejection supra, but fails to disclose that the vibration modules are placed bilaterally on separate areas of a user’s body.  Lach discloses a similar vibratory therapeutic device (Abstract; Fig. 1) comprising vibration modules placed bilaterally on separate areas of a user’s body in order to provide therapy to multiple portions of the user (Fig. 1; [0029]-[0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by placing vibration modules bilaterally on separate areas of the user’s body, as taught by Lach, in order to provide therapy to multiple portions of the user.

Claims 36, 37, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Rawls-Meehan and Radl et al. (U.S. Pub. No. 2012/0046579 A1; hereinafter known as “Radl”).
Regarding claim 36, Zhang discloses the invention as claimed, see rejection supra, and further discloses a method of using a vibrational therapy device comprising: placing at least one vibration module of the device of claim 1 at a location on a user ([0017]).  Zhang fails to disclose engaging a power switch harness to turn the device on, 
The combination of Zhang and Rawls-Meehan fails to disclose selecting a PWM for the vibration module using the input controller.  Radl discloses a similar method of using a vibrational therapy device (Abstract) comprising selecting a pulse width modulation for the vibration module using an input controller in order to control the motor outputs ([0060]; [0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Rawls-Meehan by selecting a pulse width modulation for the vibration module using an input controller, as taught by Radl, in order to control the motor outputs.
Regarding claim 37, the combination of Zhang, Rawls-Meehan, and Radl discloses the invention as claimed, see rejection supra, and Zhang further discloses that the main controller board comprises at least one non-transitory computer readable 
Regarding claim 41, the combination of Zhang, Rawls-Meehan, and Radl discloses the invention as claimed, see rejection supra, and Zhang further discloses receiving input from a sensor to provide feedback to the main controller board to adjust the vibration ([0017]).
Regarding claim 42, the combination of Zhang, Rawls-Meehan, and Radl discloses the invention as claimed, see rejection supra, and Zhang further discloses that the device further comprises a magnet between the housing and the user ([0022]; [0026]; LRAs include a magnet).

Claims 48, 51, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Juto et al. (U.S. Pub. No. 2013/0158452 A1). 
Regarding claim 48, Zhang discloses a method capable of stimulating the autonomous or parasympathetic nervous system (Abstract; Figs. 2, 5), the method comprising: placing a therapy device comprising at least one vibration module having two or more motors 102 on the skin of a user ([0017]; [0022]; [0032]); selecting a power level for the vibration module ([0028]-[0030]); and removing the vibration module after a period of time ([0021]), wherein the therapy device generates a mechanical vibration after the power level is selected ([0018]; [0022]).  Zhang fails to disclose that the 
Regarding claim 51, the combination of Zhang and Juto discloses the invention as claimed, see rejection supra, and Zhang further discloses that the vibration module comprises a first motor and a second motor that vibrate perpendicular to one another (Fig. 1; [0017]; e.g., the adjacent motors are perpendicular to one another).
Regarding claim 52, the combination of Zhang and Juto discloses the invention as claimed, see rejection supra, and Zhang further discloses that the vibration module comprises a third motor that vibrates in an oblique direction to the first or second motors ([0017]; the motors are movable relative to each other, so if a third motor is moved along the band in either direction, it will be oblique to the first and second motors).
Regarding claim 54, the combination of Zhang and Juto discloses the invention as claimed, see rejection supra, and Juto further discloses that the at least one vibration module is placed near the vagus nerve in order to modulate the ANS as desired ([0108]-[0115]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhatti (U.S. Pub. No. 2019/0110949 A1) teaches a therapy device with a vibration module comprising at least three motors, wherein a first motor and second motor vibrate perpendicular to one another, and a third motor vibrates in an oblique direction to the first and second motors.  Shafieloo (U.S. Pub. No. 2016/0030281 A1) and Nussbaum et al. (U.S. Pub. No. 2013/0018289 A1) each teach a therapy device with a vibration module comprising at least four motors, wherein each motor is individually controllable, and wherein the vibration pattern may be generated randomly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791